             Case 6:19-bk-03249-CCJ          Doc 7    Filed 05/30/19   Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
In re:

RICK ALAN FEATHERS                                                CASE NO. 19-bk-03249-CCJ
WENDY KAYE FEATHERS                                               CHAPTER 7

                  Debtors.
_______________________________/

                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

             NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

PURSUANT TO LOCAL RULE 2002-4, THE COURT WILL CONSIDER THE RELIEF
REQUESTED IN THIS PAPER WITHOUT FURTHER NOTICE OR HEARING UNLESS
A PARTY IN INTEREST FILES A RESPONSE WITHIN TWENTY-ONE (21) DAYS
FROM THE DATE SET FORTH ON THE ATTACHED PROOF OF SERVICE, PLUS AN
ADDITIONAL THREE DAYS FOR SERVICE IF ANY PARTY WAS SERVED BY U.S.
MAIL.

IF YOU OBJECT TO THE RELIEF REQUESTED IN THIS PAPER, YOU MUST FILE A
RESPONSE WITH THE CLERK OF THE COURT AT THE GEORGE C. YOUNG
FEDERAL COURTHOUSE 400 WEST WASHINGTON STREET, SUITE 5100,
ORLANDO, FL 32801 AND SERVE A COPY ON THE MOVANT’S ATTORNEY, GAVIN
STEWART, P.O. BOX 5703, CLEARWATER, FL 33758, AND ANY OTHER
APPROPRIATE PERSONS WITHIN THE TIME ALLOWED. IF YOU FILE AND SERVE
A RESPONSE WITHIN THE TIME PERMITTED, THE COURT WILL EITHER
SCHEDULE AND NOTIFY YOU OF A HEARING, OR CONSIDER THE RESPONSE
AND GRANT OR DENY THE RELIEF REQUESTED WITHOUT A HEARING.

IF YOU DO NOT FILE A RESPONSE WITHIN THE TIME PERMITTED, THE COURT
WILL CONSIDER THAT YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE
PAPER, WILL PROCEED TO CONSIDER THE PAPER WITHOUT FURTHER NOTICE
OR HEARING, AND MAY GRANT THE RELIEF REQUESTED.

         Specialized Loan Servicing LLC as servicing agent for Deutsche Bank National Trust

Company, as Trustee for Morgan Stanley ABS Capiral I Inc. Trust 2006-NC4, Mortgage Pass-

Through Certificates, Series 2006-NC4 (“Movant”), moves the Court, pursuant to 11 U.S.C.

§362(d), for relief from the automatic stay and states:
             Case 6:19-bk-03249-CCJ         Doc 7    Filed 05/30/19     Page 2 of 3



       1.      On March 7, 2006, Debtors, executed and delivered a promissory note and

mortgage securing payment of the note in favor of New Century Mortgage Corporation.

       2.      Specialized Loan Servicing LLC services the loan on the Property referenced in

this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or

the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Movant or Movant’s successor or assignee.

Movant, directly or through an agent, has possession of the promissory note and has the ability to

enforce and foreclose its lien. The note has been duly endorsed and Movant is the assignee of the

mortgage. A copy of the loan modification, promissory note, mortgage and assignment of

mortgage is attached hereto as Composite Exhibit “A.”

       3.      The mortgage is secured by the following real property located in Seminole County,

Florida:

LOT 122, GROVEVIEW VILLAGE SUBDIVISON, ACCORDING TO MAP OR PLAT
THEREOF AS RECORDED IN PLAT BOOK 19, PAGE 4 OF THE PUBLIC RECORDS
OF SEMINOLE COUNTY, FLORIDA.

AKA 200 Melissa Court, Sanford, Florida 32773 (“Property”)

       4.      The Debtors are in default. Pursuant to Local Rule 4001-1(c)(1)(C), the following

is the default information on the loan as of May 24, 2019, the total debt owed was $166,685.65

and the loan is due for the August 1, 2014 payment and all subsequent payments.

       5.      According to the Debtors’ Schedules, the value of the Property is $150,363.00.

       6.      It would be inequitable to allow the Debtors to retain the Property, as there is no

equity above the total indebtedness.

       7.      Furthermore, Movant is not receiving payments to protect against the erosion of its

security interest in the Property.
             Case 6:19-bk-03249-CCJ          Doc 7     Filed 05/30/19   Page 3 of 3



       8.      If Movant is not permitted to enforce its lien on the Property, it will suffer

irreparable injury, loss, and damage.

       WHEREFORE, Movant, respectfully requests the Court enter an order:

               a.      terminating the automatic stay;

               b.      permitting Movant to take any and all steps necessary to exercise any and

all rights it may have in the Property described herein; and

               c.      granting such other relief that the Court may deem just and proper.

                                                   /s/ Gavin N. Stewart
                                                   Gavin N. Stewart, Esquire
                                                   Florida Bar Number 52899
                                                   P.O. Box 5703
                                                   Clearwater, FL 33765
                                                   P: (727) 565-2653
                                                   F: (727) 213-9022
                                                   E:bk@stewartlegalgroup.com
                                                   Counsel for Movant

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice

and first class mail this 30th day of May, 2019.

                                                   /s/ Gavin N. Stewart
                                                   Gavin N. Stewart, Esquire
VIA FIRST CLASS MAIL
Rick Alan Feathers
Wendy Kaye Feathers
200 Melissa Court
Sanford, FL 32773

VIA CM/ECF NOTICE
Robert H Pflueger
Robert H Pflueger PA
377 Maitland Avenue, Suite 1002
Altamonte Springs, FL 32701

Robert E Thomas
Post Office Box 5075
Winter Park, FL 32793-5075
